Appeal from the Supreme Court of Wisconsin.

Per Curiam:

The motion to dismiss is granted and the appeal is dismissed for the want of a substantial federal question. Treating the papers whereon the appeal was taken as a *878petition for writ of certiorari, certiorari is denied.
Maxwell H. Herriott for appellant. Vernon W. Thomson, Attorney General of Wisconsin, Stewart G. Honeck, Deputy Attorney General, and William E. Torkelson for the Public Service Commission, and Walter J. Mattison and Harry G. Slater for the City of Milwaukee et al., appellees.